 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9      ERIC KLOPMAN-BAERSELMAN, as                       CASE NO. 3:18-cv-05536-RJB
        Personal Representative for the Estate of
10      RUDIE KLOPMAN-BAERSELMAN,                         ORDER DENYING PLAINTIFF’S
        deceased,                                         MOTIONS FOR PARTIAL
11                                                        SUMMARY JUDGMENT AS TO
                                   Plaintiff,             DEFENDANTS’ AFFIRMATIVE
12              v.                                        DEFENSES
13      AIR & LIQUID SYSTEMS
        CORPORATION, et al.,
14
                                   Defendants.
15

16          THIS MATTER comes before the Court on Plaintiff’s Motion for Partial Summary

17   Judgment Against All Defendants as to the Affirmative Defense of Alternative Exposures in the

18   Merchant Marines (“Dutch Merchant Marine Motion”) (Dkt. 489) and Plaintiff’s Motion for

19   Partial Summary Judgment Against All Defendants as to the Affirmative Defense of Third-Party

20   Fault from Alleged Exposures at Tektronix, Inc. (“Tektronix Motion”) (Dkt. 491). The Court is

21   familiar with the record herein and has reviewed the motions and documents filed in support of

22   and in opposition thereto, and it is fully advised. Oral argument is unnecessary to decide these

23   motions.

24          For the reasons set forth below, both motions should be denied.

     ORDER DENYING PLAINTIFF’S MOTIONS FOR PARTIAL SUMMARY JUDGMENT AS TO
     DEFENDANTS’ AFFIRMATIVE DEFENSES - 1
 1

 2                                       I.       BACKGROUND & FACTS

 3            A. ORDER GRANTING DEFENDANT INGERSOLL-RAND COMPANY’S
                 MOTION FOR SUMMARY JUDGMENT
 4
              On October 15, 2019, the Court granted Defendant Ingersoll-Rand Company’s Motion
 5
     for Summary Judgment as to Plaintiff’s claims, including Plaintiff’s claims related to Rudie
 6
     Klopman-Baerselman’s (“Decedent”) alleged asbestos exposure (1) as a Dutch Merchant Marine
 7
     and (2) as a worker at Tektronix (a theory of asbestos exposure that Plaintiff had removed from
 8
     the operative complaint). Dkt. 428. 1
 9
              B. DUTCH MERCHANT MARINE MOTION
10
              On November 7, 2019, Plaintiff filed the instant Dutch Merchant Marine Motion. Dkt.
11
     489. Plaintiff argues that “Defendants lack sufficient evidence to support their position that
12
     [Decedent] was exposed to asbestos while in the merchant marines[.]” Dkt. 489, at 2. Plaintiff
13
     alleges that defendants have raised affirmative defenses of alternative asbestos exposure from
14
     Decedent’s time working as a greaser in the Dutch Merchant Marine. Dkt. 489. Plaintiff requests
15
     that the Court grant partial summary judgment against defendants as to the affirmative defense of
16
     alternative asbestos exposure from working in the Dutch Merchant Marine because defendants
17
     allegedly lack sufficient evidence of Decedent’s Dutch Merchant Marine exposure to asbestos.
18
     Dkt. 489.
19
              Several defendants filed responses and notices of joinder in opposition to Plaintiff’s
20
     Dutch Merchant Marine Motion. Dkts. 507; 514; 524; 526; 535; 539; 542; and 565. Plaintiff filed
21
     a reply. Dkt. 574.
22

23
     1
      Plaintiff’s Motion for Reconsideration of that decision is pending before the Court and is ripe for consideration.
     Dkt. 466.
24

     ORDER DENYING PLAINTIFF’S MOTIONS FOR PARTIAL SUMMARY JUDGMENT AS TO
     DEFENDANTS’ AFFIRMATIVE DEFENSES - 2
 1           C. TEKTRONIX MOTION

 2           On November 7, 2019, Plaintiff filed the instant Tektronix Motion. Dkt. 491. Plaintiff

 3   argues that Defendants lacks sufficient evidence of Decedent’s exposure to asbestos while

 4   working at Tektronix to establish an affirmative defense of alternative asbestos exposure there.

 5   Dkt. 491. Plaintiff contends that, “[a]s Defendants have no more evidence than that found

 6   insufficient to create an issue of fact for the jury in this Court’s Order granting Defendant

 7   Ingersoll-Rand Company’s Motion for Summary Judgment, they cannot raise the affirmative

 8   defense that [Decedent] had an alternative asbestos exposure at Tektronix that caused his

 9   disease.” Dkt. 491, at 6. Plaintiff requests that the Court grant partial summary judgment against

10   defendants as to the affirmative defense of alternative asbestos exposure at Tektronix. Dkt. 491.

11           Several defendants filed responses and notices of joinder in opposition to Plaintiff’s

12   Tektronix Motion. Dkt. 507; 514; 526; 529; 533; 537; and 543. Plaintiff filed a Reply. Dkt. 575.

13                                           II.     DISCUSSION

14       A. SUMMARY JUDGMENT STANDARD

15           Summary judgment is proper only if the pleadings, the discovery and disclosure materials

16   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

17   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is

18   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

19   showing on an essential element of a claim in the case on which the nonmoving party has the

20   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of

21   fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find for

22   the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

23   (1986) (nonmoving party must present specific, significant probative evidence, not simply “some

24

     ORDER DENYING PLAINTIFF’S MOTIONS FOR PARTIAL SUMMARY JUDGMENT AS TO
     DEFENDANTS’ AFFIRMATIVE DEFENSES - 3
 1   metaphysical doubt.”). See also Fed. R. Civ. P. 56(d). Conversely, a genuine dispute over a

 2   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

 3   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby,

 4   Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

 5   Association, 809 F.2d 626, 630 (9th Cir. 1987).

 6          The determination of the existence of a material fact is often a close question. The court

 7   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

 8   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

 9   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

10   of the nonmoving party only when the facts specifically attested by that party contradict facts

11   specifically attested by the moving party. The nonmoving party may not merely state that it will

12   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

13   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

14   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

15   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888–89 (1990).

16      B. WASHINGTON STATE SUBSTANTIVE LAW APPLIES

17          Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

18   diversity jurisdiction apply state substantive law and federal procedural law. Gasperini v. Center

19   for Humanities, Inc., 518 U.S. 415, 427 (1996).

20      C. WASHINGTON PRODUCT LIABILITY STANDARD

21          “Generally, under traditional product liability theory, the plaintiff must establish a

22   reasonable connection between the injury, the product causing the injury, and the manufacturer of

23   that product. In order to have a cause of action, the plaintiff must identify the particular

24

     ORDER DENYING PLAINTIFF’S MOTIONS FOR PARTIAL SUMMARY JUDGMENT AS TO
     DEFENDANTS’ AFFIRMATIVE DEFENSES - 4
 1   manufacturer of the product that caused the injury.” Lockwood v. AC & S, Inc., 109 Wn.2d 235,

 2   245–47 (1987) (quoting Martin v. Abbott Laboratories, 102 Wn.2d 581, 590 (1984)).

 3                    Because of the long latency period of asbestosis, the plaintiff's
                      ability to recall specific brands by the time he brings an action will
 4                    be seriously impaired. A plaintiff who did not work directly with
                      the asbestos products would have further difficulties in personally
 5                    identifying the manufacturers of such products. The problems of
                      identification are even greater when the plaintiff has been exposed
 6                    at more than one job site and to more than one manufacturer's
                      product. [] Hence, instead of personally identifying the
 7                    manufacturers of asbestos products to which he was exposed, a
                      plaintiff may rely on the testimony of witnesses who identify
 8                    manufacturers of asbestos products which were then present at his
                      workplace.
 9
     Lockwood, 109 Wn.2d at 246–47 (citations omitted).
10
            Lockwood prescribes several factors for courts to consider when “determining if there is
11
     sufficient evidence for a jury to find that causation has been established”:
12
        1. Plaintiff’s proximity to an asbestos product when the exposure occurred;
13
        2. The expanse of the work site where asbestos fibers were released;
14
        3. The extent of time plaintiff was exposed to the product;
15
        4. The types of asbestos products to which plaintiff was exposed;
16
        5. The ways in which such products were handled and used;
17
        6. The tendency of such products to release asbestos fibers into the air depending on their
18
            form and the methods in which they were handled; and
19
        7. Other potential sources of the plaintiff’s injury; courts must consider the evidence
20
            presented as to medical causation.
21
     Id. at 248–49.
22

23

24

     ORDER DENYING PLAINTIFF’S MOTIONS FOR PARTIAL SUMMARY JUDGMENT AS TO
     DEFENDANTS’ AFFIRMATIVE DEFENSES - 5
 1       D. SUMMARY JUDGMENT ANALYSIS

 2            The instant motions appear counterproductive to Plaintiff’s claims and are inconsistent

 3   with Plaintiff’s other pleadings and motions. Plaintiff has argued (and continues to argue)2 that

 4   his evidence of asbestos exposure from working in the Dutch Merchant Marine and at Tektronix

 5   satisfies the Lockwood factors with respect to various individual defendants. E.g., Dkts. 372; and

 6   374. On the other hand, Plaintiff now argues there is not enough evidence of asbestos exposure

 7   from Decedent’s work in the Dutch Merchant Marine or at Tektronix to satisfy the Lockwood

 8   factors or to show that such exposure was a substantial factor in the development of Decedent’s

 9   mesothelioma. Dkts. 489; and 491.

10            Plaintiff’s instant motions are without merit. Plaintiff’s ability or inability to prove

11   causation or exposure to asbestos with respect to certain individual defendants, e.g., Dkt. 428

12   (granting Defendant Ingersoll-Rand Company’s Motion for Summary Judgment), is irrelevant to

13   the defendants’ affirmative defenses that Decedent’s mesothelioma was caused by exposure to

14   asbestos from several alternative sources, including Decedent’s work in the Dutch Merchant

15   Marine and at Tektronix. Plaintiff has not shown that there is no genuine dispute over a material

16   fact with respect to defendants’ affirmative defenses of alternative asbestos exposure from

17   Decedent’s work in the Dutch Merchant Marine or at Tektronix.

18            Therefore, Plaintiff’s instant Dutch Merchant Marine Motion and Tektronix Motion

19   should both be denied.

20

21   2
      For example, in response to Defendant Crosby Valve, LLC’s motion for summary judgment, which is pending
     before the Court and ripe for consideration, Plaintiff argues that he has gathered sufficient evidence showing that the
22   Decedent’s mesothelioma was caused by asbestos exposure from Crosby Valves while working in the Dutch
     Merchant Marine. Dkt. 502. Additionally, in Plaintiff’s motion for reconsideration of the Court’s Order Granting
23   Defendant Ingersoll-Rand Company’s Motion for Summary Judgment, which is pending before the Court and ripe
     for consideration, Plaintiff requests that the Court grant Plaintiff leave to amend his complaint so that he can plead
     asbestos exposure at Tektronix. Dkt. 466.
24

     ORDER DENYING PLAINTIFF’S MOTIONS FOR PARTIAL SUMMARY JUDGMENT AS TO
     DEFENDANTS’ AFFIRMATIVE DEFENSES - 6
 1                                            III.   ORDER

 2          Therefore, it is hereby ORDERED that:

 3                 Plaintiff’s Motion for Partial Summary Judgment Against All Defendants as to

 4                  the Affirmative Defense of alternative Exposures in the Merchant Marines (Dkt.

 5                  489) is DENIED.

 6                 Plaintiff’s Motion for Partial Summary Judgment Against All Defendants as to

 7                  the Affirmative Defense of Third-Party Fault from Alleged Exposures at

 8                  Tektronix, Inc. (Dkt. 491) is DENIED.

 9          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

10   to any party appearing pro se at said party’s last known address.

11          Dated this 5th day of December, 2019.

12

13
                                           A
                                           ROBERT J. BRYAN
14                                         United States District Judge

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING PLAINTIFF’S MOTIONS FOR PARTIAL SUMMARY JUDGMENT AS TO
     DEFENDANTS’ AFFIRMATIVE DEFENSES - 7
